DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 05/06/2021. Claims 1, 11 are amended. Claims 1-20 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: objection to the drawing and 112(b) rejection of claims 1-20.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows as per telephone authorization from Applicant's Representative, Joseph Su, on 05/10/2021:
	Claims 1, 11 have been amended as follows:
1. (Currently amended) An illumination system, configured to provide an illumination beam, and comprising: an excitation light source, configured to emit an excitation light beam; an auxiliary light source, configured to emit an auxiliary light beam, wherein the auxiliary light beam has a first polarization light beam and a second polarization light beam, the first polarization light beam has a first polarization state, and angle, the first wavelength is different from the second wavelength, and the first wavelength is less than or equal to a dominant wavelength of the auxiliary light beam.
11. (Currently amended) A projection apparatus, comprising: an illumination system, configured to provide an illumination beam, and comprising: an excitation light source, configured to emit an excitation light beam; an auxiliary light source, configured to emit an auxiliary light beam, wherein the auxiliary light beam has a first polarization light beam and a second polarization light beam, the first polarization light beam has a first polarization state, and the second polarization light beam has a second polarization state, and a dichroic device, located on the transmission path of the auxiliary light beam, wherein the dichroic device provides a light beam having the first polarization state and having a first wavelength with transmittance of 50%, and the dichroic device provides the light beam having the second polarization state and having a second wavelength with transmittance of 50% when an angle at which the light beam enters the dichroic device is greater than a predetermined [[angel]] angle, the first wavelength is different from the second wavelength, and the first wavelength is less than or equal to a dominant wavelength of the auxiliary light beam; a light valve, located on a transmission path of the illumination beam and configured to form the illumination beam into an 
Allowable Subject Matter
Claims 1-20 are allowed.
As of claim 1, the closest prior art Hsieh et al (US 2015/0316775 A1; Hsieh) teaches an illumination system which includes a coherent light source, a first light-combining element, an optical wavelength conversion module, and a first auxiliary light source. The coherent light source emits a coherent light beam. The first light-combining element is disposed on a transmission path of the coherent light beam. The light wavelength conversion module is disposed on a transmission path of the coherent light beam transmitted from the first light-combining element and converts the coherent light beam into a first converted light beam, and reflects the first converted light beam back to the first light-combining element. The first auxiliary light source emits a first auxiliary light beam which is transmitted to the first light-combining element along the transmission path of the coherent light beam. The first light-combining element combines the first auxiliary light beam and the first converted light beam. Hsieh does not anticipate or render obvious, alone or in combination, the auxiliary light beam has a first polarization light beam and a second polarization light beam, the first polarization light beam has a first polarization state, and the second polarization light beam has a second polarization state, and a dichroic device, located on the transmission path of the auxiliary light beam, wherein the dichroic device provides a light beam having the first polarization state and having a first wavelength with transmittance of 50% and provides the light beam having the second polarization state and having a second wavelength 
Claims 2-10 are allowed as being dependent on claim 1.
As of claim 11, the closest prior art Hsieh et al (US 2015/0316775 A1; Hsieh) teaches an illumination system which includes a coherent light source, a first light-combining element, an optical wavelength conversion module, and a first auxiliary light source. The coherent light source emits a coherent light beam. The first light-combining element is disposed on a transmission path of the coherent light beam. The light wavelength conversion module is disposed on a transmission path of the coherent light beam transmitted from the first light-combining element and converts the coherent light beam into a first converted light beam, and reflects the first converted light beam back to the first light-combining element. The first auxiliary light source emits a first auxiliary light beam which is transmitted to the first light-combining element along the transmission path of the coherent light beam. The first light-combining element combines the first auxiliary light beam and the first converted light beam. Hsieh does not anticipate or render obvious, alone or in combination, the auxiliary light beam has a first polarization light beam and a second polarization light beam, the first polarization light beam has a first polarization state, and the second polarization light beam has a second polarization state, and a dichroic device, located on the transmission path of the auxiliary light beam, wherein the dichroic device provides a light beam having the first polarization state and having a first wavelength with transmittance of 50% and provides 
Claims 12-20 are allowed as being dependent on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art OGAWA (US 20150062543 A1) teaches a light source unit includes a solid light emitting element that emits light in the blue wavelength range, a luminous light emitting portion on which a luminescent material layer is laid out, the luminescent material layer using the light emitted from the solid light emitting element as excitation light to emit light in a wavelength range of which wavelengths are longer than a wavelength of the excitation light, and a light transmitting portion that transmits the light emitted from the solid light emitting element, and an area of a luminescent material that emits luminous light in the green wavelength range is provided at part of the light transmitting portion;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882